Title: To George Washington from James Mease, 6 June 1777
From: Mease, James
To: Washington, George



sir
Philadelphia June 6 1777

I had the honor of writing your Excellency the 18 past since which am without any of your Excellencys favours As I find a number of the Eastern troops are at Peeks Kill without clothing owning to some mistake or other I have dispatch’d Mr Young to meet the clothing coming this way with directions to Issue what is wanting as far as it will go There are no coats in this parcel of clothing except 325 blue & red which I have long since directed to be delivered to Col: Daytons Regmt of Jersey, & as these would go but little way Amongst the troops at Peeks Kill I submit it t⟨o⟩ your Excellency whether it will not best on the who⟨le⟩ to confirm that approiation. There are shirts & shoes enough to equip all the troops that may want—also a number of good

Waistcoats overhalls & Hunting shirts wh. it will be necessary to clothe them with for the present Coats will be got in a little time if it should be thought necessary. I beleive one reason of these troops not being clothed was their taking a different rout from what was at first intended & thereby missing the Clothing wh. had been lodg’d at Bennington in Massachussetts by order of the board of war for that state. The clothing I understand has been forwarded to Albany upon an apprehension that the troops were destined to Ticonderoga In my last I inform’d your Excellency that I had order’d a number of Blankets wh. were arrived at Bedford to be forwarded to Head Quarters but I am sorry to acquaint your Excellency, The states of Rhode Island hath & Connecticut have Seized them for their own troops (I mean the troops raising there) to gather with 20 bales of cloth notwithstanding the most possitive directions were sent by the secret committee to deliver those goods to my order only This proceeding appears to me the more extrordinary in the state of Rhode Island because Messrs Livingston & Turnbull inform⟨ed⟩ me last March that 1000 Blankets & 1000 suits had been lodg’d with Col. Tillinghast & some other Agents for that state but I fear they have been given to the Militia wh. is the reason of their being in want now As the interference of particular states in this irregular manner tends to throw every thing into confusion I have presented a memorial to Congress & doubt not they will take some steps to prevent the like in future Mr Young will send a supply of Shirts & some oth⟨er s⟩mall Articles to Head Quarters wh. I belive had best not be at any time too large as it will occaision the greater incumbrance in case of any motion of the Army.
Gen. sullivan wrote me to establish a store for supply of his division at the Delaware some where about Trenton aledging his post was sepparate & detach’d from the rest of the Army. but as there [are] supplies of necessaries frequently at Head Quarters & an Issuing store here I cannot think it necessary in the present situation of things to comply with that request & beg to know your Excellency’s mind on the point. Notwithstanding the constant stream of troops wh. have been passing this place for sometime past not a Compy have been detain’d 24 hours for Clothing Except Capt. Lees of the Artillery whose uniform being black I was oblig’d to get light colored clothes dyed wh. detained them about a week & although they were supplied with every issential else the rascals refused to march without their uniforms. I beg leave to refer your Excellency to Mr Young the bearer for any particular information you may want respecting the department he will also be glad to receive any directions relative the disposition of the Clothing coming forward. There are a parcel of fine linens &ca wh. I had directed to be purchased for the use of the officers & wh. I think will be issued with

more propriety under my own inspection. I have therefore directed them to be forwarded to this place, but If your Excellency is of a Contrary opinion I Am perfectly satisfied There is also a ps. Sup[er]fine blue wh. is intended for the use of the Gentlemen of your family & I shortly expect plenty of fine buff that is if they will suffer it to Come from the Eastward. I Am with all possible respect your Excellencys most obedt Hble servt

James Mease

